Pee Cueiam.
(1) It is settled law in this State that the findings of fact by a referee, approved by the trial judge, are conclusive on appeal if supported by any competent evidence. And (2) the judge of the Superior Court in ,the exercise of revisory power may modify the report of the referee. These principles are too well settled in this State to require citation of authority.
Applying these principles to case in hand, it appears -that the findings of fact made by the referee, modified and affirmed by the trial judge are supported by competent evidence, and, hence, are binding on appeal. In the judgment in accordance therewith there is no error, and it is
Affirmed.
Higgins, J., not sitting.